Case 2:20-cv-02291-DOC-KES Document 190 Filed 10/23/20 Page 1 of 3 Page ID #:3140




                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

   Case No. LA CV 20-02291-DOC-KES                               Date: October 23, 2020

  Title: LA ALLIANCE FOR HUMAN RIGHTS ET AL. v. CITY OF LOS ANGELES ET
         AL.


  PRESENT:

                    THE HONORABLE DAVID O. CARTER, JUDGE

                 Kelly Davis                                  Not Present
               Courtroom Clerk                               Court Reporter

        ATTORNEYS PRESENT FOR                       ATTORNEYS PRESENT FOR
              PLAINTIFF:                                 DEFENDANT:
             None Present                                 None Present


        PROCEEDINGS (IN CHAMBERS): ORDER SCHEDULING
                                   MONITORING STATUS
                                   CONFERENCE

         In accordance with the Court’s authority to monitor the agreement reached
  between the parties (see Dkt. 136), the Court hereby SCHEDULES a Monitoring Status
  Conference for Thursday, November 5, 2020 at 10:00 a.m. In order to comply with public
  health guidance, the Monitoring Status Conference shall be held at Los Angeles City
  Hall, 200 North Spring Street, Los Angeles, CA 90012.

         In an effort to have a productive discussion, the Court needs to be informed of
  progress towards the implementation of the agreement, such as newly established
  deadlines, contracts, or shelter opportunities. The Court accordingly REQUESTS the
  attendance of city councilmembers, county supervisors, and agency heads to report their
  progress.

        — From the City of Los Angeles: Mayor Eric Garcetti; City Attorney Mike
          Feuer; Chief Procurement Officer Shannon Hoppes; City Administrative
          Officer Richard Llewellyn, Jr.; City Council President Nury Martinez (6th
Case 2:20-cv-02291-DOC-KES Document 190 Filed 10/23/20 Page 2 of 3 Page ID #:3141
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No. LA CV 20-02291-DOC-KES                                         Date: October 23, 2020

                                                                                         Page 14

            District); Councilmembers Gil Cedillo (1st District), Paul Krekorian (2nd
            District), Bob Blumenfield (3rd District), David Ryu (4th District), Paul Koretz
            (5th District), Monica Rodriguez (7th District), Marqueece Harris-Dawson (8th
            District), Curren Price (9th District), Herb Wesson (10th District), Mike Bonin
            (11th District), John Lee (12th District), Mitch O’Farrell (13th District), and
            Joe Buscaino (15th District); and Kevin de León (14th District).

         — From the County of Los Angeles: Board of Supervisors Chair Kathryn
           Barger (5th District); Supervisors Hilda Solis (1st District), Mark Ridley-
           Thomas (2nd District), Sheila Kuehl (3rd District), and Janice Hahn (4th
           District); LAHSA Commission Chair Wendy Greuel; and Department of
           Mental Health Director Dr. Jonathan Sherin.

         — From CalSTA: Secretary of Transportation David Kim.

         — From Los Angeles Sanitation & Environment: Director and General
           Manager Enrique Zaldivar.

         Out of concern for public health during the COVID-19 pandemic, the Court
  INVITES the following representatives to join via teleconference: representatives of the
  Skid Row Advisory Council (such as Pastor Stephen “Cue” Jn-Marie, Katherine
  McNenny, “General” Jeff Page, or Pete White); representatives of the Downtown
  Women’s Action Coalition (such as Monique Noel); representatives of the Latino
  Coalition (such as Raul Claros, Christian Contreras, Victor Cruz, Jr., Austin Dove,
  Humberto Guizar, Ingrid Rivera-Guzman, or Pastor Josue Tiguila); and representatives of
  the missions (such as Rev. Andy Bales or Kevin Murray). NOTE – invited
  representatives wishing to join the teleconference must confirm with the Court and
  provide, 72 hours in advance, the appropriate contact in which to share the teleconference
  access information.

         The Request for Clarification by Intervenors will be heard on this date.

        The Motion by Plaintiff First Alliance concerning the Accounting of Mental
  Health Services Act Account will also be heard on this date.

        To ensure that adequate social distancing and best practices related to COVID-19
  are maintained, the physical logistics for the presence of those requested to attend will be
  coordinated accordingly, and the Monitoring Status Conference may be divided into a
Case 2:20-cv-02291-DOC-KES Document 190 Filed 10/23/20 Page 3 of 3 Page ID #:3142
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No. LA CV 20-02291-DOC-KES                                        Date: October 23, 2020

                                                                                        Page 14

  series of smaller conferences as necessary. Due to the epidemiological dangers of the
  ongoing COVID-19 crisis, media representatives will be permitted to attend the
  Monitoring Status Conference so that the public can be advised of what has transpired.

         Finally, to give adequate notice of the Monitoring Status Conference, the parties
  shall ensure that by 5:00 p.m. on Thursday, October 29, 2020, a copy of this order is
  provided to all individuals named in this order.

         The Clerk shall serve this minute order on the parties.

   MINUTES FORM 11                                                  Initials of Deputy Clerk: kd

   CIVIL-GEN
